Appeal from a judgment of the County Court of Broome County (Mathews, J.), rendered July 18, 1997, convicting defendant upon his plea *907of guilty of the crime of attempted burglary in the second degree.
Defendant pleaded guilty to the crime of attempted burglary in the second degree and was sentenced to five years’ probation. Based upon our review of the record, we agree with defense counsel’s assertion that there are no nonfrivolous issues that can be raised on appeal. The judgment is, accordingly, affirmed and defense counsel’s application for leave to withdraw is granted (see, People v Cruwys, 113 AD2d 979, lv denied 67 NY2d 650).
Mikoll, J. P., White, Yesawich Jr., Peters and Carpinello, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.